GUY, J.
This case was tried on February 9, 1911, and at the close of the case the court directed that briefs should be submitted February 14, 1911. The court, acting without a jury, held the papers until March 7, 1911, and on that date the court directed judgment in favor of plaintiff. Defendant appellant contends that the judgment should be reversed on the ground of want of jurisdiction; more than 14 days having expired after the final submission of the case before the decision and the entry of judgment.
In the absence of any valid consent of the parties extending the time in which the court might render judgment, a judgment rendered after the expiration of 14 days from the date of final submission is void. See Municipal Court Act, § 230; Carpenter v. Pirner, 107 N. Y. Supp. 875; Lambert v. Salomon, 28 Misc. Rep. 562, 59 N. Y. Supp. 676.
The judgment must therefore be reversed, and the complaint dismissed, with costs to appellant. All concur.